Montgomery, Judge.
Legislatures do not require impossibilities. To require a lunatic, without a guardian and in the insane asylum, to pay taxes, is to require an impossibility. Hence, in that view, *280the Act of 1870, requiring an affidavit of the payment of taxes to be attached to all executions obtained on contracts, made before June, 1865, before levy or sale, does not embrace such an execution issued in favor of the lunatic. If this is not true, then surely a lunatic is within the equity of the fourteenth section of the Act, which exempts widows and minors from its operation.
Judgment affirmed.